ACCEPTED
                                                                                            03-14-00331-CV
                                                                                                   3622813
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                      12/30/2014 6:14:53 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

                         No. 03-14-00331-CV
                           Tr Ct No. C-1-CV-13-002354
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS                        AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS               12/30/2014 6:14:53 PM
                                                                      JEFFREY D. KYLE
                                                                           Clerk

   Randolph A. Lopez d/b/a Brown Hand Center and d/b/a Brown Medical
                            Center, appellant
                                   v.
   Cox Texas Newspapers, L.P. d/b/a Austin American-Statesman, appellee


               NOTICE OF DESIGNATION OF ADDITIONAL
                        AND LEAD COUNSEL


TO THE THIRD COURT OF APPEALS:

       Appellee, Cox Texas Newspapers, L.P. d/b/a Austin American-Statesman,

files this notice of designation of additional counsel pursuant to Rule 6.1(c) of the

Texas Rule of Appellate Procedure. Timothy A. Hootman will be lead counsel on

appeal.

                                          Respectfully submitted,

                                          /s/Timothy A. Hootman
                                          Timothy A. Hootman, SBN 09965450
                                          2402 Pease St
                                          Houston, TX 77003
                                          713.247.9548
                                          713.583.9523 (f)
                                          E-mail: thootman2000@yahoo.com

                                          /s/Bill Malone, Jr.
                                          Bill Malone, Jr., SBN 12877500
                                          8650 Spicewood Springs, No 145-598
                                          Austin, TX 78759

                                         1
                                          512.346.9600
                                          ATTORNEYS FOR APPELLEE

                            CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of

Appellate Procedure, I have served the forgoing document upon the following

attorneys by personal mail, commercial delivery service, fax, or electronic service:

              Isaac J. Huron
              Davis, Cedillo & Mendoza
              755 E. Mulberry Ave, Ste 500
              San Antonio, TX 78212
Dated: December 30, 2014.

                                          /s/Timothy A. Hootman
                                          Timothy A. Hootman




                                         2